DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-29 are allowed.

The following is an examiner’s statement of reasons for allowance:
The elements of independent claims 1, 11, and 21 were not found through a search of the prior art, nor were they considered obvious by the examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations, “wherein the first dataset and the second dataset are stored on the PUF circuit array and wherein the PUF circuit array is configured to output a unique static random value based on a substantially constant value read from each of the plurality of first and second bitcells of the PUF circuit array.”

In particular, Kerins (US 2010/0054466) teaches a PUF with helper data to construct a pseudo-random permutation.  Schrijen (US 2010/0072737) discloses a PUF bitstream system for avoidance of side-channel leakage.  Kim (US 2019/0116052) teaches a PUF cell array for generating a security key.  Lu (US 2020/0034549) discloses a method of encrypting PUF information and helper data using a public key.  . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PHILIP GUYTON/Primary Examiner, Art Unit 2113